Title: From George Washington to Edward Antill, 24 January 1783
From: Washington, George
To: Antill, Edward


                        
                            Sir
                            Head Quarters Janry 24 1783.
                        
                        After your having been so long absent (by permission) while the Regt was at a distance, I cannot but express
                            my surprize that you have not joined the Corps since it has arrived so near to you as its present Cantonment; and at the
                            same time I find myself under the necessity of directing that you forthwith repair to, & remain with the Regt to
                            which You belong. I am Sir Your Most Obedt Servt.
                    